Exhibit 10.17

 

EXECUTION VERSION

 

NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of the 14th day of January, 2010 by and among J.B. POINDEXTER &
CO., INC., a Delaware corporation (“Poindexter”), MORGAN TRUCK BODY, LLC, a
Delaware limited liability company (“Morgan LLC”), TRUCK ACCESSORIES GROUP, LLC,
a Delaware limited liability company (“TAG LLC”), MIC GROUP, LLC, a Delaware
limited liability company (“MIC LLC”), MORGAN OLSON, LLC, a Delaware limited
liability company (“MO LLC”), EFP, LLC, a Delaware limited liability company
(“EFP LLC”), and FEDERAL COACH, LLC, a Delaware limited liability company
(“Federal Coach”; Poindexter, Morgan LLC, TAG LLC, MIC LLC, MOC LLC, EFP LLC and
Federal Coach are each a “Borrower” and collectively referred to as
“Borrowers”), the other Loan Parties signatory hereto, BANK OF AMERICA, N.A., a
national banking association, for itself, as a Lender, and as Agent for Lenders
(in such capacity, “Agent”), and all other Lenders parties hereto. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Loan Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, the other Loan Parties, Agent and Lenders have entered into
that certain Loan and Security Agreement dated as of March 15, 2004 (as amended
by that certain First Amendment to Loan and Security Agreement dated as of
May 13, 2004, that certain Limited Consent and Second Amendment dated as of
November 3, 2004, that certain Limited Consent and Omnibus Amendment dated as of
December 30, 2004, that certain Third Amendment to Loan and Security Agreement
dated as of January 20, 2005, that certain Amendment No. 4 to Loan and Security
Agreement dated as of April 25, 2005, that certain Limited Consent and Second
Omnibus Amendment dated as of June 7, 2005, that certain Third Omnibus Amendment
dated as of January 20, 2006, that certain Limited Consent and Fourth Omnibus
Amendment dated as of March, 17, 2006, that certain Limited Consent, Joinder and
Fourth Omnibus Amendment dated as of October 10, 2006, that certain Limited
Consent, Joinder and Fifth Omnibus Amendment dated as of April 30, 2007, that
certain Limited Consent, Joinder and Sixth Omnibus Amendment dated as of
August 22, 2007, that certain Limited Consent, Joinder and Seventh Omnibus
Amendment dated as of September 4, 2007 and that certain Limited Waiver and
Eight Omnibus Amendment dated as of May 26, 2009, and as may be further amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”); and

 

WHEREAS, Borrowers and the other Loan Parties desire that certain provisions of
the Loan Agreement be amended as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, the other Loan Parties,
Agent and Requisite Lenders hereby agree as follows:

 

SECTION 1.  Incorporation of Recitals. The parties hereto acknowledge the truth
and accuracy of the foregoing recitals, and the recitals are incorporated
herein.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Amendments to Loan Agreement. Subject to the satisfaction of each of
the conditions precedent set forth in Section 3 hereof and the limitations
contained in Section 5 hereof, the Borrowers, the other Loan Parties, Agent and
Requisite Lenders hereby agree to amend the Loan Agreement as follows:

 

(a)           Section 13(a) of the Loan Agreement is hereby amended by replacing
the phrase “hereof and/or (y) operating leases,” appearing therein with the
phrase “hereof, (y) operating leases and/or (z) obligations owing to trade
creditors incurred in the ordinary course of business that are not overdue by
more than six (6) months unless being contested in good faith;”.

 

SECTION 3.  Effectiveness. This Amendment shall become effective as of
December 31, 2009 upon the satisfaction of each the following conditions
precedent:

 

(a)           this Amendment shall have been duly executed and delivered by
Borrowers, the other Loan Parties, Agent and each Requisite Lender; and

 

(b)           the representations and warranties contained herein shall be true
and correct in all material respects.

 

SECTION 4.  Representations and Warranties. In order to induce Agent and each
Requisite Lender to enter into this Amendment, each Loan Party hereby represents
and warrants to Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:

 

(a)           all of the representations and warranties contained in the Loan
Agreement and in each Other Agreement are true and correct in all material
respects as of the date hereof after giving effect to this Amendment, except to
the extent that any such representations and warranties expressly relate to an
earlier date;

 

(b)           the execution, delivery and performance by the Loan Parties of
this Amendment has been duly authorized by all necessary corporate action
required on their part and this Amendment, and the Loan Agreement is the legal,
valid and binding obligation of the Loan Parties enforceable against the Loan
Parties in accordance with its terms, except as its enforceability may be
affected by the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
rights or remedies of creditors generally;

 

(c)           neither the execution, delivery and performance of this Amendment
by the Loan Parties, the performance by the Loan Parties of the Loan Agreement
and Other Agreements to which any Loan Party is a party nor the consummation of
the transactions contemplated hereby does or shall contravene, result in a
breach of, or violate (i) any provision of any Loan Party’s certificate or
articles of incorporation or formation, bylaws or operating agreement or other
similar documents or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party or any of its Subsidiaries is a party or by which any Loan Party or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived by a written waiver document,
a copy of which has been delivered to Agent on or before the date hereof; and

 

2

--------------------------------------------------------------------------------


 

(d)           as of the date hereof, no Default or Event of Default has occurred
and is continuing.

 

SECTION 5.  Reference to and Effect Upon the Loan Agreement.

 

(a)           Except as specifically set forth above, the Loan Agreement and
each of the Other Agreements shall remain in full force and effect and are
hereby ratified and confirmed; and

 

(b)           the amendment set forth herein is effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be an amendment or modification of any other term or
condition of the Loan Agreement or any Other Agreement, (ii) operate as a waiver
of any Default or Event of Default or any right, power or remedy of Agent or
Lenders under the Loan Agreement and Other Agreements. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“herein”, “hereof” and words of like import and each reference in the Loan
Agreement and the Other Agreements to the Loan Agreement shall mean the Loan
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Loan Agreement. Each Loan Party hereby acknowledges and
agrees that there is no defense, setoff or counterclaim of any kind, nature or
description to the Liabilities or the payment thereof when due.

 

SECTION 6.  Costs And Expenses.  As provided in Section 4(c)(v) of the Loan
Agreement, Borrowers agree to reimburse Agent for all fees, costs and expenses,
including, without limitation, the reasonable fees, costs and expenses of
counsel or other advisors for advice, assistance or other representation,
incurred in connection with this Amendment.

 

SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

 

SECTION 8.  Acknowledgment.  The parties hereto acknowledge that as of
December 31, 2008, the following entities were merged: (i) each of Tarlton
Supply Co., SWK Holdings, Inc., Richard’s Manufacturing Company, Machine &
Manufacturing I, Inc., Universal Brixius, LLC and Handley, L.P. with and into
MIC Group, LLC; and (ii) Lowy Group, Inc. with and into J.B. Poindexter &
Co., Inc.

 

SECTION 9.  Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

 

SECTION 10.  Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

 

BORROWERS:

 

 

J.B. POINDEXTER & CO., INC.

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

 

 

MORGAN TRUCK BODY, LLC

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

 

 

TRUCK ACCESSORIES GROUP, LLC

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

 

 

MIC GROUP, LLC

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

 

 

MORGAN OLSON, LLC

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

EFP, LLC

 

 

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

FEDERAL COACH, LLC

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

 

BANK OF AMERICA, N.A.,

as Agent and Lender

 

 

By:

/s/ John Todd

 

Name:

John Todd

 

Title:

EVP

 

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacities as
Loan Parties, not as Borrowers:

 

 

LOAN PARTIES:

 

RAIDER INDUSTRIES INC.

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

MORGAN TRAILER FINANCIAL CORPORATION

 

By:

MORGAN TRUCK BODY, LLC,

 

 

its general partner

 

 

 

 

 

By:

J.B. POINDEXTER & CO., INC.,

 

 

 

it sole member

 

 

 

 

 

 

 

By:

/s/ Larry Wolfe

 

 

 

Name: Larry Wolfe

 

 

 

Title: Vice President

 

 

 

MORGAN TRAILER FINANCIAL

MANAGEMENT, L.P.

 

By:

MORGAN TRUCK BODY, LLC,

 

 

its general partner

 

 

 

 

 

By:

J.B. POINDEXTER & CO., INC.,

 

 

 

it sole member

 

 

 

 

 

 

 

By:

/s/ Larry Wolfe

 

 

 

Name: Larry Wolfe

 

 

 

Title: Vice President

 

 

 

COMMERCIAL BABCOCK INC.

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EAGLE SPECIALTY VEHICLES, LLC

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

 

STATE WIDE ALUMINUM, INC.

 

By:

/s/ Larry Wolfe

 

Name: Larry Wolfe

 

Title: Vice President

 

 

[Signature Page to Ninth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------